DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application numbers 2017-216501 and 2018-205872, filed in Japan on November 9, 2017 and on October 31, 2018, respectively, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 21, 2021, on May 25 2021, August 18, 2021 and September 17, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“control unit” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, this claim, from which claims 10 and 13 depend and inherit all limitations therefrom, recites “wherein the optical system includes an optical element movable for setting the origin position.”  The claims are clearly directed to an imaging apparatus, not a lens apparatus.  Therefore, limitations directed to a different, separate and distinct apparatus create confusion regarding the metes and bounds of the subject matter at issue.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, this claim, from which claim 12 depends and inherits all limitations therefrom, recites “wherein the optical system includes an optical element movable for the image stabilization.”  The claims are clearly directed to an imaging apparatus, not a lens apparatus.  Therefore, limitations directed to a different, separate and distinct apparatus create confusion regarding the metes and bounds of the subject matter at issue.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8 and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese  Patent Publication No. 2004-040298 to Tanaka (machine translation provided).
Regarding claim 1, Tanaka teaches an imaging apparatus, to which a lens apparatus including an optical system configured to form an image of an object is attachable (e.g., fig. 17; [0102]), the imaging apparatus comprising an image sensor (e.g., fig. 17, element 5) movable for an image stabilization (e.g., [00111], [0018-24]), and a control unit configured to control a movement of the image sensor (e.g., fig. 4, overall control unit 7; [0034]; [0106]), wherein the control unit sets an origin position of the image sensor for the image stabilization by using first information on a relationship between an imaging condition and position information of an image circle of the optical system corresponding to the imaging condition (e.g., [0039], [0073], [0106]), the first information being transmitted from the lens apparatus (e.g., [0105]). Regarding claim 2, Tanaka teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the position information of the image circle is different according to at least one of a zoom position in the optical system, a focus position in the optical system (e.g., [0112]), a diaphragm position in the optical system (e.g., [0112-113]), and orientations of the lens apparatus or the imaging apparatus. 
Regarding claim 3, Tanaka teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit sets a movable amount of the image sensor for the image stabilization by using second information on a relationship between an imaging condition and size information of an image circle of the optical system corresponding to the imaging condition (e.g., [0039], [0043], [0112-113], position of center of an image sets movable range of sensor), the second information being transmitted from the lens apparatus (e.g., [0105]). 
Regarding claim 4, Tanaka teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection to claim 3, supra) including teaching wherein the size information of the image circle is different according to at least one of a zoom position in the optical system, a focus position in the optical system (e.g., [0112]), a diaphragm position in the optical system (e.g., [0112-113]), and orientations of the lens apparatus or the imaging apparatus. 
Regarding claim 5, Tanaka teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit receives all the first information in a lump from the lens apparatus (e.g., [0104-105], information transmitted when lens is mounted). 
Regarding claim 7, Tanaka teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the first information transmitted from the lens apparatus includes information on a relationship between an imaging condition at the transmission and position information of the image circle of the optical system corresponding to the imaging condition at the transmission (e.g., [0104-105], center positions; the Examiner notes that an “imaging condition” is undefined by the claim, and therefore open to broad interpretation).
Regarding claim 8, Tanaka teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit sets the origin position by moving the image sensor so that a center of the image sensor approaches a center of the image circle of the optical system. 
Regarding claim 14, Tanaka teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit sets the origin position by using the first information received from the lens apparatus and an optical characteristic of an attachment lens when the lens apparatus is attached to the imaging apparatus via the attachment lens (e.g., [0039], shading characteristic).
Regarding claim 15, Tanaka teaches a control method for a lens apparatus including an optical system configured to form an image of an object and attachable to the imaging apparatus (see the 35 U.S.C. 102 rejection to claim 1, supra), the control method comprising causing the lens apparatus to transmit (e.g., [0104-105], information transmitted when lens is mounted) to the imaging apparatus first information on a relationship between an imaging condition and position information of an image circle of 
Regarding claim 16, Tanaka teaches a control method for an imaging apparatus including an image sensor (e.g., fig. 17, element 5) movable for an image stabilization (e.g., [00111], [0018-24]), and to which a lens apparatus including an optical system configured to form an image of an object is attachable (e.g., fig. 17; [0102]), the control method comprising causing the imaging apparatus to set an origin position of the image sensor for the image stabilization by using first information on a relationship between an imaging condition and position information of an image circle of the optical system corresponding to the imaging condition (e.g., [0039], [0073], [0106]), the first information being transmitted from the lens apparatus (e.g., [0105]).
Regarding claim 17, Tanaka teaches a computer-readable non-transitory storage medium for storing a control program that enables a computer in an interchangeable lens apparatus to execute a control method according to claim 16 (see the 35 U.S.C. 102 rejection to claim 16, supra) (e.g., [0115]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2007/0196084 to Shibata teaches using a center point of a lens for shift/vibration determination.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GARY C VIEAUX/Primary Examiner, Art Unit 2697